Case 0:20-cv-60416-AMC Document 97-76 Entered on FLSD Docket 07/09/2021 Page 1 of 11




                    EXHIBIT 76
Case 0:20-cv-60416-AMC Document 97-76 Entered on FLSD Docket 07/09/2021 Page 2 of 11




 Document title:                  Office 365 URLs and IP address ranges - Microsoft 365 Enterprise | Microsoft Docs

 Capture URL:                     https://docs.microsoft.com/en-us/microsoft-365/enterprise/urls-and-ip-address-
                                  ranges?view=o365-worldwide

 Captured site IP:                104.104.81.39

 Page loaded at (UTC):            Mon, 26 Apr 2021 09:32:40 GMT

 Capture timestamp (UTC):         Mon, 26 Apr 2021 09:33:20 GMT

 Capture tool:                    v7.7.1

 Collection server IP:            52.5.8.50

 Browser engine:                  Chrome/77.0.3865.120

 Operating system:                Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

 PDF length:                      10

 Capture ID:                      2215a920-d52d-4b8a-b6e6-e07aaa49b2d6

 User:                            jmlaw-jcooper




                         PDF REFERENCE #:             q17G3LVPyp6Zukgo8YUPFv
           Case 0:20-cv-60416-AMC Document 97-76 Entered on FLSD Docket 07/09/2021 Page 3 of 11




Document title: Office 365 URLs and IP address ranges - Microsoft 365 Enterprise | Microsoft Docs
Capture URL: https://docs.microsoft.com/en-us/microsoft-365/enterprise/urls-and-ip-address-ranges?view=o365-worldwide
Capture timestamp (UTC): Mon, 26 Apr 2021 09:33:20 GMT                                                                  Page 1 of 9
           Case 0:20-cv-60416-AMC Document 97-76 Entered on FLSD Docket 07/09/2021 Page 4 of 11




Document title: Office 365 URLs and IP address ranges - Microsoft 365 Enterprise | Microsoft Docs
Capture URL: https://docs.microsoft.com/en-us/microsoft-365/enterprise/urls-and-ip-address-ranges?view=o365-worldwide
Capture timestamp (UTC): Mon, 26 Apr 2021 09:33:20 GMT                                                                  Page 2 of 9
           Case 0:20-cv-60416-AMC Document 97-76 Entered on FLSD Docket 07/09/2021 Page 5 of 11




Document title: Office 365 URLs and IP address ranges - Microsoft 365 Enterprise | Microsoft Docs
Capture URL: https://docs.microsoft.com/en-us/microsoft-365/enterprise/urls-and-ip-address-ranges?view=o365-worldwide
Capture timestamp (UTC): Mon, 26 Apr 2021 09:33:20 GMT                                                                  Page 3 of 9
           Case 0:20-cv-60416-AMC Document 97-76 Entered on FLSD Docket 07/09/2021 Page 6 of 11




Document title: Office 365 URLs and IP address ranges - Microsoft 365 Enterprise | Microsoft Docs
Capture URL: https://docs.microsoft.com/en-us/microsoft-365/enterprise/urls-and-ip-address-ranges?view=o365-worldwide
Capture timestamp (UTC): Mon, 26 Apr 2021 09:33:20 GMT                                                                  Page 4 of 9
           Case 0:20-cv-60416-AMC Document 97-76 Entered on FLSD Docket 07/09/2021 Page 7 of 11




Document title: Office 365 URLs and IP address ranges - Microsoft 365 Enterprise | Microsoft Docs
Capture URL: https://docs.microsoft.com/en-us/microsoft-365/enterprise/urls-and-ip-address-ranges?view=o365-worldwide
Capture timestamp (UTC): Mon, 26 Apr 2021 09:33:20 GMT                                                                  Page 5 of 9
           Case 0:20-cv-60416-AMC Document 97-76 Entered on FLSD Docket 07/09/2021 Page 8 of 11




Document title: Office 365 URLs and IP address ranges - Microsoft 365 Enterprise | Microsoft Docs
Capture URL: https://docs.microsoft.com/en-us/microsoft-365/enterprise/urls-and-ip-address-ranges?view=o365-worldwide
Capture timestamp (UTC): Mon, 26 Apr 2021 09:33:20 GMT                                                                  Page 6 of 9
           Case 0:20-cv-60416-AMC Document 97-76 Entered on FLSD Docket 07/09/2021 Page 9 of 11




Document title: Office 365 URLs and IP address ranges - Microsoft 365 Enterprise | Microsoft Docs
Capture URL: https://docs.microsoft.com/en-us/microsoft-365/enterprise/urls-and-ip-address-ranges?view=o365-worldwide
Capture timestamp (UTC): Mon, 26 Apr 2021 09:33:20 GMT                                                                  Page 7 of 9
            Case 0:20-cv-60416-AMC Document 97-76 Entered on FLSD Docket 07/09/2021 Page 10 of
                                                  11




Document title: Office 365 URLs and IP address ranges - Microsoft 365 Enterprise | Microsoft Docs
Capture URL: https://docs.microsoft.com/en-us/microsoft-365/enterprise/urls-and-ip-address-ranges?view=o365-worldwide
Capture timestamp (UTC): Mon, 26 Apr 2021 09:33:20 GMT                                                                  Page 8 of 9
            Case 0:20-cv-60416-AMC Document 97-76 Entered on FLSD Docket 07/09/2021 Page 11 of
                                                  11




Document title: Office 365 URLs and IP address ranges - Microsoft 365 Enterprise | Microsoft Docs
Capture URL: https://docs.microsoft.com/en-us/microsoft-365/enterprise/urls-and-ip-address-ranges?view=o365-worldwide
Capture timestamp (UTC): Mon, 26 Apr 2021 09:33:20 GMT                                                                  Page 9 of 9
